Citation Nr: 1421951	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-33 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a throat disorder, to include dysphagia, tonsillitis and pharyngitis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for tonsillitis and pharyngitis.  The Veteran timely appealed that decision.

The issue of service connection for a throat disorder is considered reopened and that reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  May and September 1976 rating decisions denied service connection for tonsillitis and pharyngitis, and the Veteran was notified of those denials in an October 1976 letter; the Veteran did not submit a notice of disagreement within one year of notification, nor was any new and material evidence received during that period.  Those decisions are therefore final.

2.  The evidence received since the 1976 rating decisions is neither cumulative nor redundant, and relates to unestablished facts necessary to substantiate the claim of service connection for a throat disorder.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a throat disorder, to include dysphagia, tonsillitis and pharyngitis, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Regarding the claim to reopen service connection for a throat disorder, as the instant decision reopens that claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Veteran was discharged from service in March 1976; he filed a claim for service connection for a throat disorder in May 1976, and service connection was denied in a May 1976 rating decision.  He underwent a VA examination in June 1976 in which he was diagnosed with chronic tonsillitis and pharyngitis.  The Veteran's throat disorder claim was again denied in a September 1976 rating decision; he was informed of that denial in an October 1976 letter.  The Veteran did not submit any evidence with respect to his claimed throat disorder until he refiled his claim for service connection in January 2010.  No new service department records which were not previously of record in 1976 have been associated with the claims file.

As no new and material evidence was received within the appeal period following the May and September 1976 rating decisions, those decisions became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, a de novo review is not appropriate in this case, as no new service department records which were not of record at the time of the previous decisions have been received.  See 38 C.F.R. § 3.156(c) (2013).  Lastly, as no notice of disagreement was received within the appeal period following the October 1976 notification letter, the May and September 1976 rating decisions became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection for a throat disorder, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the September 1976 decision, the Veteran has submitted a January 2010 VA treatment record diagnosing him with dysphagia.  Additionally, in the Veteran's January 2010 claim to reopen, a March 2010 statement, and in his notice of disagreement and substantive appeal, VA Form 9, he has stated that he was treated for tonsillitis and pharyngitis during military service while stationed in Germany, that he reported throat trouble on his separation examination, was diagnosed with chronic tonsillitis and pharyngitis shortly after discharge in a VA examination, and that he has had throat problems ever since military service.

Such evidence constitutes new and material evidence, as it relates directly to whether the Veteran has a throat disorder that began in or was the result of military service.  It raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a throat disorder, to include dysphagia, tonsillitis and pharyngitis, is reopened; to this extent, the appeal is granted.


REMAND

The Board notes that the Veteran is currently diagnosed with dysphagia in a January 2010 VA treatment record.  The Veteran indicated throat trouble in his March 1976 separation examination.  In a June 1976 VA examination, the Veteran was diagnosed with chronic tonsillitis and pharyngitis at that time.  On appeal, the Veteran has averred, as noted above, that he has had throat trouble since military service.  

Given that the Veteran is only currently diagnosed with dysphagia, the Board finds that a remand for a VA examination is necessary in order to obtain a medical opinion regarding whether such disorder, or any other throat disorder found, is related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Boston and Bedford VA Medical Centers and the Haverhill CBOC, or any other VA medical facility that may have treated the Veteran, since May 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed throat disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA ear, nose and throat examination in order to determine the nature and etiology of any throat disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any throat disorders found, to include dysphagia, tonsillitis and/or pharyngitis.

The examiner should then opine whether any throat disorders found, to include dysphagia, more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service.  

The examiner should specifically address the Veteran's statements that he was treated for throat problems while stationed in Germany, as well as his March 1976 separation examination which documents complaints for "throat trouble."  The examiner should also address the June 1976 VA examination which diagnosed the Veteran with chronic tonsillitis and pharyngitis within 3 months of discharge from service.  

The Veteran's lay statements regarding continuity of symptomatology both during and since discharge from service should be discussed, particularly in light of the Veteran's chronic tonsillitis and pharyngitis diagnosis within one year of discharge from service.  The examiner should also address any other relevant evidence in the claims file, as appropriate.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a throat disorder, to include dysphagia, tonsillitis and pharyngitis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


